Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Cheslek on September 27, 2021.

The application has been amended as follows: 
In the Amendment filed on 9/23/2021:
Claim 1, line 8, replace “is coupled to a top panel” by -- is coupled to the top panel--.
Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed. Claims 8-13 and 15-20 have been renumbered as 7-12, and 13-18, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in (i) Claim 1 of wherein the hinge bracket is coupled to the top panel of the cabinet and comprises an upward extending flange that spans a width of the cabinet and is coplanar with a front panel of the door; (ii) Claim 8 of wherein the hinge bracket comprises an upward extending flange that is configured to span a width of the cabinet and be coplanar with a front panel of the door; (iii) Claim 15 of a hinge bracket coupled to the cabinet and having an upward extending flange that spans a width of the cabinet and is coplanar with the door, the flange configured as a cosmetic cover for concealing a gap between the refrigerator and the cabinetry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
September 27, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637